Per Curiam.
The only question of importance for this court to decide is whether peddling on the steps of the entrances to the subway is disorderly conduct tending to a breach of the peace. (Penal Law, § 722.) We hold that it is. The entrances and exits from the subway are for exclusive use of the passengers of the railroad. Any one using them for any other purpose is a trespasser. Peddlers at this point must interfere with the proper use of these stairways and it is the duty of the railroad company to see that they are kept clear. In performing this duty it is probable that a breach of the peace will be occasioned as was amply shown in this case, where as a direct result of the activities of this appellant a serious breach of the peace was occasioned resulting in a charge of felonious assault.
*184The appellant raises the point of former jeopardy. We are satisfied that there is no merit to this contention which was based on the acquittal of the appellant of the charge of felonious assault mentioned above. There is no connection between the two charges except that one was the direct cause of the other.
Judgment affirmed.
Present, Kernochan, P. J., Salomon and Dale, JJ.